Lacombe, Circuit Judge.
Were tbis a motion for the ordinary security for costs, I should be inclined to deny it, on the ground of jielay; .but it is really an application for security as to extraordinary disbursements, which were not within the contemplation of either party until quite recently. The granting of such a motion at this stage of the case is within the discretion of the court. Hugunin v. Thatcher, 18 Fed. Rep. 105; Stewart v. The Sun, 36 Fed. Rep. 307. Inasmuch as the application, was made with reasonable diligence after the entry of the order of reference, the plaintiff should give security in the amount of $1,000 for so much of the costs and disbursements as may consist of referee’s fees and stenographer’s charges.